           Case 3:18-cv-00460-MMD-WGC Document 25 Filed 05/26/20 Page 1 of 2




1

2

3                              UNITED STATES DISTRICT COURT
4                                     DISTRICT OF NEVADA
5                                               ***
6     GEORGE T. LOVELL, JR.,                          Case No. 3:18-cv-00460-MMD-WGC
7                                      Petitioner,
             v.                                                     ORDER
8

9     ISIDRO BACA, et al.,
10                                 Respondents.
11

12          On March 4, 2020, this Court entered an order directing Petitioner to show cause
13   why this habeas corpus proceeding under 28 U.S.C. § 2254 should not be dismissed as
14   moot. (ECF No. 24.) The Court’s deadline for responding to the order (April 3, 2020) has
15   passed. (Id.) Petitioner has neither responded to the order to show cause, nor requested
16   additional time within which to do so.
17          As more fully explained in the Court’s order to show cause, this proceeding is moot
18   because Petitioner’s habeas petition challenges only the length of his sentence, which
19   has expired, and he has not demonstrated the existence of a continuing injury, i.e., a
20   collateral consequence, that will be redressed by a favorable outcome in this case. See
21   Spencer v. Kemna, 523 U.S. 1 (1998).
22          It is therefore ordered that the petition for writ of habeas corpus (ECF No. 7) is
23   dismissed as moot. The Clerk of Court is directed to enter judgment accordingly and close
24   this case.
25   ///
26   ///
27

28
          Case 3:18-cv-00460-MMD-WGC Document 25 Filed 05/26/20 Page 2 of 2




1           It is further ordered that a certificate of appealability is denied, as jurists of reason

2    would not find the Court’s dismissal of the petition to be debatable or incorrect.

3           DATED THIS 26th day of May 2020.

4

5
                                                 MIRANDA M. DU
6                                                CHIEF UNITED STATES DISTRICT JUDGE
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                    2
